It is with 
great honour that I address the General Assembly at its 
sixty-eighth session on behalf of the President of the 
Republic of Seychelles, Mr. James Alix Michel, and on 
behalf of the Seychellois people. I wish to congratulate 
Ambassador John Ashe on his election as President and 
on his guidance of the proceedings so far.

In 2014, we will mark the United Nations 
International Year of Small Island Developing States. 
Mr. Ashe’s appointment during the sixty-eighth session 
is highly symbolic of the constructive role that small 
island developing States play within the United Nations, 
and we express our full support for his efforts to further 
promote inclusiveness and full participation.

I would also like to join all those who preceded me 
in complimenting Mr. Vuk Jeremi. on his leadership 
of the General Assembly at its sixty-seventh session, 
during which he stressed the unifying elements of the 
Assembly. Allow me to also express our appreciation to 
Secretary-General Ban Ki-moon for the determination 
and commitment he has shown since the beginning 
of his tenure of office to strengthening the role of the 
United Nations.

For the Seychelles delegation, the General 
Assembly evokes the spirit of humanity’s common 
cause better than any other institution. Indeed, in this 
Hall, we are reminded that there are no large nations 
or small nations, rich nations or poor nations, powerful 
nations or weak nations — simply the United Nations.

As a small island developing State, we are perhaps 
also more conscious than most countries that very 
little can be achieved through isolation. Our economy 
is built around its connectivity to the world economy. 
Our security is easily undermined by events beyond our 
control. Our environmental safety is also dependent on 
many factors that have an impact beyond our borders. 
Both our opportunities and our risks can be addressed 
only through international partnerships.

As we have discussions and exchanges of ideas on 
the post-2015 development agenda, we believe that the 
experiences of our group of States provide contexts that 
can help us to design a better development model. As 
we aim to set sustainable development goals, we must 
keep in mind that, if we can sustain our island, then we 
will know that we can sustain our planet.

In 2013 Seychelles was given the honour to host 
the Atlantic, Indian Ocean, Mediterranean and South 
China Seas Sub-Regional Preparatory Meeting for 
the Third International Conference on Small Island 
Developing States, to be held next year in Samoa. 
The participation in the preparatory event by both 
the Under-Secretary-General of the Department of 
Economic and Social Affairs and the President of the 
General Assembly was highly appreciated as a symbol 
of support for the concerns of islands. Our discussions 
there, and in the ongoing process, have highlighted the 
fact that there is an urgent need for the United Nations 
to adopt a “resilience” that takes into account the 
evolving developing needs of islands.

In Rio last year, we identified the green economy 
and the blue economy as tools with which States may 
implement a more sustainable approach to development. 
We are convinced that the green economy cannot be 
properly addressed unless we also give more attention 
to what is termed the blue economy, which is based on 
harnessing the development potential of our oceans 
sustainably. Oceans make up 72 per cent of our planet 
and connect our nations in terms of geography, trade, 
transport and communications. We consider island 
nations such as ourselves as guardians of that space, 
even if in many cases we can but be witnesses to 
plunder, pillage and pollution.

The status quo merely perpetuates a model where 
we will consume our planet’s resources with no long-
term protection, while the menace of climate change 
continues to grow as a threat to our economies, our way 
of life and our existence.

To further mobilize reflection and action on the 
concept of the blue economy, Seychelles is pleased to 
be able to organize, in partnership with the United Arab 
Emirates, a special high-level event to be held as part 
of the Abu Dhabi Sustainability Week on 21 January 
2014. The blue economy also represents an unparalleled 
opportunity for Africa. As an African island nation, we 
have continued to call for more attention to be given to 
the sustainable development of Africa’s coastal areas 
and its oceans. We can transform Africa’s oceans from 
being sources of raw products for distant nations to a 
space where Africa’s trade needs are prioritized and 
where Africa can better protect its oceanic resources.



As an African island State, Seychelles continues to 
prioritize the security of our maritime spaces. In terms 
of maritime security, Seychelles reiterates its desire 
to build partnerships to create better coordination and 
sharing of information in the immediate region and 
beyond.

Seychelles has also set up a Regional Anti-Piracy 
Prosecution and Intelligence Coordination Centre, and 
it also hosts an anti-piracy cell of the Indian Ocean 
Commission to build the maritime security capacity 
of the island States. The tools we have developed 
through such initiatives have strengthened our ability 
as a region to deter other criminal activities, such as 
arms trafficking, drug trafficking, people trafficking 
and illegal fishing. We look forward to building on 
those successes with our partners in order to create 
an effective coordination mechanism for maritime 
security in our region.

As we consider the security situation in East 
Africa, may I also take this opportunity to express our 
solidarity and our sympathy to the Government and 
the people of Kenya, as well as personally to President 
Uhuru Kenyatta, as Kenya recovers from the barbaric 
attacks in Nairobi on Saturday.

Such acts of terrorism strengthen our resolve to 
ensure that we build a shared future free of the forces 
of division and hostility. We also salute the efforts of 
the Government of Somalia in its dedication to ensure 
that forces of extremism and intolerance have no place 
in our shared region.

Similarly, we are encouraged by the positive 
developments in relation to the expected first round 
of presidential elections to be held in Madagascar in 
October. Elections represent the path towards resolving 
the crisis in that neighbouring island, and we are 
encouraged that the basis for the resolution of the crisis 
discussed during the Southern African Development 
Community mediation, with the support of the Indian 
Ocean Islands Commission, held in Seychelles in the 
year 2012, have come to fruition.

During the sixty-eighth session, Seychelles will 
continue to be an advocate for peace and stability and 
will urge all nations to work through the mechanisms 
of the United Nations towards resolving existing 
crises. Seychelles condemns in the strongest terms 
any use of chemical weapons or any other weapon of 
mass destruction. As one of the first signatories of the 
Arms Trade Treaty, Seychelles also urges all nations to 
actively engage in that treaty process so as to reduce the 
risk of arms trades, which remains one of the biggest 
challenges for our region and the world.

Finally, during the sixty-eighth session, Seychelles 
will continue to call for every effort to be made to 
reduce the marginalization of island States, and it is in 
that context that we reiterate the call for the removal of 
the embargo against our brotherly nation of Cuba.


Seychelles is a nation that believes that all voices 
count. In speaking out on behalf of small islands that 
are often marginalized in international processes, we 
believe that we have a duty to ensure that all perspectives 
are considered. It is because of our commitment to 
that inclusive approach to the United Nations and 
to multilateralism that Seychelles has announced its 
intention to stand as a candidate for a non-permanent 
seat on the Security Council for the period 2017-2018. 
As a nation that has never served before, we are actively 
engaged in discussions in our East African constituency, 
and we appreciate the opportunity to engage with all 
nations that wish to share their views. We look forward 
to many fruitful discussions.

In conclusion, I would like to emphasize that our 
approach towards the sustainable development goals 
must be even broader and more inclusive than for the 
Millennium Development Goals. The challenges are 
obvious: poverty, climate change and energy, among 
others. The list can go on indefinitely, but we believe 
that there is also a shared opportunity in setting the 
sustainable development goals. There is an opportunity 
to reflect the true interconnectivity of our planet 
through the adoption of interconnected objectives. 
Shared objectives will lead to shared success. That is 
the conviction of Seychelles.
